DETAILED OFFICE ACTION

Examiner of record has been changed. Please address further correspondence to Examiner Borin, Art Unit 1631.

Status of Claims

Amendment filed 06/09/2022 is acknowledged. Claims 1,4-6,8,11-13,15,18-20 are pending. Claims 7, 14, 21, and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1, 4-6, 8, 11-13, 15, and 18-20 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection of claims 1, 4-6, 8, 11-13, 15, and 18-20 under 35 U.S.C. 101 is maintained for the reasons of record. 
In the response of 06/09/2022 applicant repeated, verbatim, the arguments presented in the response of 06/11/2021.  The arguments have not been previously deemed persuasive for the reasons of record.
In addition, data gathering of EEG signals is a pre-solution activity directed to aspects of the information being analyzed, steps of processing of the gathered data are drawn to a judicial exception, and the alleged innovation accomplished in the claimed method is in the data analysis itself, and, therefore, subsists in “the basic tools of scientific and technological work.” See Alice, 573 U.S. at 216.  Further, the analysis of whether a claim integrates a judicial exception into a practical application includes “identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)”.  Furthermore, the added step of a database is drawn to organizing information, i.e., drawn to a judicial exception. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb